DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 23, 2020 is being considered by the examiner.
Drawings
The drawings were received on June 23, 2020.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7, 11, 12, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dong et al. (US Patent 11,073,469, hereinafter referred to as “Dong”). Dong anticipates claims:
1 and 12. A photoacoustic apparatus (see figures 1-3, and the simple method of providing the structures), comprising: 
at least one optical amplifier (laser light source 5 is interpreted as the optical amplifier), configured to produce light; 
at least one photonic integrated circuit (the coupling elements of the laser and the light beam focusing device 8 are interpreted as the photonic integrated circuit), configured as a tunable light filter (see figures 1-3); 
a light guide (the beam focusing device 8, including optical fiber and lens, see column 9, lines 31-37, is interpreted as including the light guide), wherein the at least one optical amplifier, at least one photonic integrated circuit and light guide are configured as an optical cavity to produce laser light having an optical path within the optical cavity (see figures 1-3); and at least one acoustic sensor (the tuning fork-type quartz crystal oscillator 1 is interpreted as the acoustic sensor) configured to detect sound produced by analyte (the tested gas, see abstract) introduced into the optical path of the laser light.
3 and 14. A photoacoustic apparatus as claimed in claim 1, wherein the at least one acoustic sensor comprises at least one quartz fork (1).
4 and 15. A photoacoustic apparatus as claimed in claim 1, comprising inlet (22a) configured to introduce analyte into the optical path of the laser light.
6 and 17. A photoacoustic apparatus as claimed in claim 1, wherein the at least one acoustic sensor is located between the at least one optical amplifier and the at least one photonic integrated circuit (see figure 3).
7 and 18. A photoacoustic apparatus as claimed in claim 1, wherein light guide comprises a lens configured to focus the laser light to pass between prongs of the quartz fork (see column 9, lines 31-37).
11. A photoacoustic apparatus as claimed in claim 1, comprising at least one acoustic resonator tube (acoustic resonant cavity 3 are interpreted as the resonator tubes) configured to amplify sound produced by the analyte.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 8-10, 13, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong.
With respect to claims 2 and 13, Dong discloses the limitations of claims 1 and 12 as previously stated. Dong is silent to the at least one optical amplifier comprises at least one semiconductor optical amplifier. However, the examiner takes official notice that semiconductor optical amplifiers are well known types of lasers for use in the optical detector arts and are beneficially used because of their ease of availability and low cost. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize semiconductor optical amplifiers in the laser unit of Dong, as are well known in the prior art, because of their ease of availability and low cost.
With respect to claims 5 and 16, Dong discloses the limitations of claims 1 and 12 as previously stated. Dong is silent to wherein the light guide comprises a light coupler configured to couple light between the at least one optical amplifier and the at least one photonic integrated circuit. However, the examiner takes official notice that light couplers configured to couple light between the at least one optical amplifier and the at least one photonic integrated circuit are well known in the optical arts and are beneficially used to improve coupling efficiency between optical coupled components. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a light coupler configured to couple light between the at least one optical amplifier and the at least one photonic integrated circuit, as is well known in the art, and are beneficially used to improve coupling efficiency between optical coupled components.
With respect to claims 8 and 19, Dong discloses the limitations of claims 7 and 18 as previously stated. Dong is silent to the lens comprises a ball lens. However, the examiner takes official notice that ball lenses are well known in the optical arts and are beneficially used to increase coupling efficiency between optically coupled elements. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize ball lenses as the lenses used in Dong, as are well known in the art, because they are beneficially used to increase coupling efficiency between optically coupled elements.
With respect to claims 9, 10 and 20, Dong discloses the limitations of claims 1 and 12 as previously stated. Dong is silent to the at least one optical amplifier is formed as a first chip and the at least one photonic integrated circuit is formed as a second, separate chip; and wherein the at least one optical amplifier and the at least one photonic integrated circuit are combined on a chip. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention as a matter of simple design choice to modify Dong such that the at least one optical amplifier is formed as a first chip and the at least one photonic integrated circuit is formed as a second, separate chip; and wherein the at least one optical amplifier and the at least one photonic integrated circuit are combined on a chip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874